Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

QUAYLE ACTION
 	This Office Action addresses U.S. Patent Application No. 16/560,513, filed as a reissue of reissue U.S. Patent Application No. 13/846,566 (hereinafter, the '566 application), which issued as U.S. Patent No. RE 46,302 E ('302 patent), which is a reissue of U.S. Patent Application No. 11/585,988 (hereinafter, the '988 application), entitled “APPARATUS AND METHOD FOR INTERFACING BETWEEN A/V SYSTEM AND PORTABLE DEVICE”, which issued as U.S. Patent No. 8,090,884, (hereinafter, the '884 patent).  
	The status of the claims is as follows:
Claims 1-18 were issued in the '884 patent.  
Claims 19-39 were added and issued in the '302 patent.  
Claims 51-55 were newly presented with this reissue application.
Claims 16 has been canceled.
Claims 1-15, 17-39 and 51-55 are pending.  
PRIOR OR CONCURRENT PROCEEDINGS
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

DRAWING OBJECTIONS
 The previous objection to language used in Figure 14, Element 1408, is.
withdrawn due the amendment filed April 1, 2022.

CLAIM SUPPORT
 		The amendment filed April 1, 2022 is in accordance with 37 CFR 1.173(c) due to the proper citations and explanations included in the remarks attached to the amendment.

CLAIM OBJECTIONS
Claims 19-39 are objected to as being amended, or dependent on a parent claim that has been amended, in a manner that is not in accordance with MPEP 1411, which states “applicants need only present additions to the specification/claims in the second reissue application as double underlined text. Subject matter to be deleted from the first reissue patent should be presented in the second reissue application within sets of double brackets.” (emphasis added) 
See also MPEP 1453 (VI)(A). These informal amendments have been considered for purposes of this Office action, but must be corrected in order to be formally entered.

Note:	The amendment filed April 1, 2022 includes double brackets to show deleted subject matter in claims 19-39 and double underlining to show added subject matter in the form of new claims 51-55.  However, claims 19-39 were submitted with single underlining where there should have been double underlining.

OBJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
The previous objections to the declaration are withdrawn due the amendment filed April 1, 2022, which eliminated any broadening in the scope of the claims.  Thus, this is now a narrowing reissue application.

REJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
 	 The previous rejections under 35 U.S.C. §251 previous objections to the declaration are withdrawn due the amendment filed April 1, 2022, which eliminated any broadening in the scope of the claims.  Hence, the declaration is not defective, the declaration does not need to be signed by the joint inventors, there is no longer a concern about broadening after two years and, without broadening, there is no recapture. 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
An application may include one or more claim limitations that use the words “means for” and also limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	

Three Prong Analysis
To invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a claimed phrase must meet the three prong analysis as set forth in MPEP § 2181, subsection I.
	(A)	Regarding Prong (A), the MPEP states:
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function....

	The claim limitations listed below do not use the language "means" or "step".  However, each of these is found to be a generic placeholder. 
A/V system 
external device 
interface unit 
D/A conversion unit 
control unit 
operation command 
portable multimedia device 
USB host controller 
control signal
first bulk interface
second bulk interface
isochronous interface 
bulk interface 
digital stream
interface apparatus
first connection unit 
second connection unit 
interface processing unit 
protocol 
operational state
USB connection unit
first serial connection unit
serial controller 
microcontroller 
bypass unit
second serial connection unit
input unit
device to be used 
portable device 
conversion unit
third connection unit
path 
storage unit 
decoder unit 
first controller 
audio system
second controller
output unit 
USB device controller
USB host controller
digital data recording and/or reproducing apparatus 
digital data apparatus
USB port interface 
communication connection

Thus, these limitations meet Prong (A) of the analysis.
(B)	Regarding Prong (B), the MPEP states:

the term "means" or "step" or the generic placeholder is modified by
functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"...

The claim limitations listed below are each modified by functional language, as shown.  
A/V system (“capable of”)
external device (not modified by functional language)
interface unit (“that”)
D/A conversion unit (“that” and “for” and “configured to”)
control unit (“that” and “configured to”)
operation command (“for”)
portable multimedia device (“for”)
USB host controller (“for”)
control signal (not modified by functional language)
first bulk interface (not modified by functional language)
second bulk interface (not modified by functional language)
isochronous interface (“for”)
bulk interface (“for”)
digital stream (not modified by functional language)
interface apparatus (not modified by functional language)
first connection unit (“for”)
second connection unit (“for”)
interface processing unit (“that”)
protocol (“for”)
operational state (not modified by functional language)
USB connection unit (not modified by functional language)
first serial connection unit (not modified by functional language)
serial controller (“for”)
microcontroller (“for”)
bypass unit (not modified by functional language)
second serial connection unit (not modified by functional language)
input unit (not modified by functional language)
device to be used (not modified by functional language)
portable device (“for”)
conversion unit (not modified by functional language)
third connection unit (not modified by functional language)
path (“for”)
storage unit (“to store”)
decoder unit (“configured to”)
first controller (“configured to”)
audio system (not modified by functional language)
second controller (not modified by functional language)
output unit (“configured to”)
USB device controller (not modified by functional language)
USB host controller (not modified by functional language)
digital data recording and/or reproducing apparatus (“for”)
digital data apparatus (not modified by functional language)
USB port interface (“configured to”)
communication connection (not modified by functional language)

 	The limitations which have been marked “not modified by functional language” do not meet Prong (B) and will not be further considered in this analysis.  Each of the other limitations meet Prong (B) of the analysis and must be considered in the following step.
(C)	Regarding Prong (C), the MPEP states:

the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

With regard to where the limitations may be found in the disclosure:
A/V system (note, e.g., A/V system 2250)
interface unit (note interface apparatus 1910, or the interfaces within the portable device and/or within the A/V system)
D/A conversion unit (note, e.g., “the conversion unit 1940 is connected to the front end of the first serial connection unit 1930 and converts pin inputs of the car A/V system to fit the pin arrangement of the first serial connection unit”)
control unit (as one example states, “the control unit may control the decoder unit to decode the digital data in predetermined units according to a control signal from the external device”)
operation command (“operation commands include `reproduction`, `pause`, and `next song`, among others”)
portable multimedia device (note, “portable multimedia devices, such as MP3 players”)
USB host controller (“A/V system 510 has an embedded USB host controller 810 that supports a USB control interface … the A/V system 510 receives streaming data through the USB host controller 810 and loads the data in a RAM”)
isochronous interface (“for”)
bulk interface (note “the first bulk interface 1051 and 1052 of the streaming terminals 1004 and 1010 and the second bulk interface 1052 and 1054 of the interface terminals 1006 and 1012 may be implemented as one interface. That is, only one bulk input endpoint and one bulk output endpoint can be set. Transmission and reception of both control information and streaming data can be performed through these endpoints”)
first connection unit (“the first connection unit connects the portable device”)
second connection unit (“the second  connection unit connects the A/V system”)
interface processing unit (note “the interface processing unit 1910 is a module processing a link between the car A/V system and the portable device and processes conversion of data”)
protocol (taught as a predetermined protocol, which may vary from one system to another “M-BUS of Alpine, IP-BUS of Pioneer, C-BUS of Clarion, and ACP BUS of Ford, employ different connection protocols”)
serial controller (note “serial controller 2206 controls data communication with the car A/V system 2250”)
microcontroller (“A microcontroller 953 (hereinafter referred to as an `MCU`) that is in charge of controlling the apparatus”)
portable device (note, “portable multimedia devices, such as MP3 players”)
path (this language appears to refer to paths such as shown for Figures 26, 27, 29, 31, etc. – “a path of a digital stream” or “a moving path of streaming data”)
non-transitory computer readable medium (the disclosure provices “Examples of the computer readable recording medium include read-only memory (ROM), random-access memory (RAM), CD-ROMs, magnetic tapes, floppy disks, optical data storage devices, and carrier waves”; However, the language “non-transitory” rules out “carrier waves”)
storage unit (note, e.g., “storage unit 1204 is a storage device, such as a flash memory, and stores a multimedia file encoded in a predetermined format”)
decoder unit (note, e.g., “decoder unit 1208, generates raw data, such as PCM and BMP data, and then, loads the data in the RAM”)
first controller (there are several types of controllers in the disclosure)
output unit (note voice output unit 909 and video output unit 907)
digital data recording and/or reproducing apparatus (note Figure 6)
USB port interface (adequate structure not found – but see explanation below)

With regard to the claimed “USB port interface”, the disclosure does not mention USB ports or “port” at all.  There was, an “output endpoint” mentioned, but there was not a clear description of what this feature means.  Nevertheless, while such a feature was not explicitly discussed in the disclosure, the context of the USB protocol in disclosure makes it seem obvious that a USB port would have been reasonably conveyed to one of skill in the relevant art.   
Thus, the limitations listed above do not meet Prong (C) of the analysis and thus do not invoke 35 U.S.C. § 112, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

ALLOWABLE SUBJECT MATTER
Objections/Rejections
Each of the previous objections and rejections set forth in the previous Office action have been overcome by the amendment filed April 1, 2022, with the exception of the objection to the format of the claims (i.e., the double underlining requirement).

Prior Art
The prior art of record that appears most relevant to the present claims was previously cited during the prosecution of the '884 patent.  These include: 
Crutchfield, U.S. Patent Application No. 2003/0088325
Ellenbogen, U.S. Patent Application No. 2006/0134959
Shultz et al. U.S. Patent No. 7,424,588
Pilgrim et al. U.S. Patent Application No. 2006/0004788
None of these references appear to teach or suggest, either alone or in combination, each and all of the features of claims 1-15, 17-39 and 51-55. In particular, the prior art does not teach or suggest the claimed system to control information and signal conversion of digital to analog between an Audio/Video (A/V) and portable device. Regarding the control and signaling of the A/V system to control decoded digital multimedia data stored in the portable device, the prior art systems were not known to convert digital data to analog data for control, and therefore these A/V systems would not have had the ability to control the portable device in the manner of the invention.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

CONCLUSION
This application is in condition for allowance except for the formal matters noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).




	Any inquiry concerning this communication or earlier communications from the examiner should be directed to B. James Peikari whose telephone number is (571)272-4185.  The examiner can normally be reached on M-F 8:30am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski, SPE Art Unit 3992, can be reached at (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. James Peikari/
Primary Examiner
Art Unit 3992
Conferees: 
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992